Case 2:19-cv-13726-VAR-MJH ECF No. 28 filed 02/26/20       PageID.877      Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION
Marvin Gerber and Dr. Miriam Brysk
                   Plaintiff,
                                                          Case No.2:19-cv-13726
vs.                                                       Hon. Victoria Roberts

Henry Herskovitz, Gloria Harb, Tom Saffold,
Rudy List, Chris Mark, Deir Yassin Remembered, Inc.,
Jewish Witnesses for Peace and Friends, The City of Ann Arbor,
Ann Arbor Mayor Christopher Taylor, in his official
And individual capacities, Ann Arbor Community Services
Administrator Derek Delacourt, in his official and individual
capacities, Ann Arbor City Attorney Stephen Postema, in his
official and individual capacities, and Senior Assistant
City Attorney Kristen Larcom, in her official and individual capacities.
                   Defendants, Jointly and Severally.

__________________________________________________________________/

                             CORRECTED
  DEFENDANTS Herskovitz, Harb, Saffold, List, Mark and Jewish Witness
for Peace and Friends’ RESPONSE TO MOTION TO FILE SUR REPLY RE
                   MOTION TO SET ASIDE DEFAULT


      In response to Plaintiffs’ Motion to File a Sur Reply to these Defendants’

Motion to Set Aside the Default Against Jewish Witness for Peace (JWFP),

Defendants Herskovitz, Harb, Saffold, List, Mark and Jewish Witness for Peace

and Friends say as follows:
Case 2:19-cv-13726-VAR-MJH ECF No. 28 filed 02/26/20         PageID.878     Page 2 of 3



      1. Mr. Susselman left a voice mail message for undersigned counsel

          seeking concurrence at 9:12 am Monday 2/24/20 before filing his motion

          at 9:53 am. It does not appear that he attempted to contact Mr. Davis or

          Mr. Shea. He did leave a voice mail for Mr. Davis at the same time,

          which was initially overlooked by Mr. Davis, but confirmed when the

          error was pointed out by Mr. Susselman, at whose request this corrected

          document is being filed.

      2. Defendants Herskovitz et al., (the “protester defendants”) do not

          concur.

      3. Plaintiffs improperly filed the pleading they seek leave to submit as an

          exhibit which should be stricken.

      4. If Plaintiffs’ motion for sur-reply is granted, the “protester defendants”

          and JWFP request that they be allowed to file a sur-sur reply, particularly

          in light of the fact that the movants carry the burden which is why they

          traditionally have the last word in motion practice and oral argument.


      WHEREFORE Defendants Herskovitz, Harb, Safford, List, Mark and

Jewish Witness for Peace respectfully request this Honorable Court deny the

Plaintiffs’ Motion to file a Sur Reply or, if said motion is granted, then also permit

these Defendants to file a Sur Sur Reply of at least the same length.


                                 Respectfully submitted,
Case 2:19-cv-13726-VAR-MJH ECF No. 28 filed 02/26/20                    PageID.879      Page 3 of 3




                                       By:     _/s/Cynthia Heenan____
                                               Cynthia Heenan, P53664
                                               Attorney for Defendants Herskovitz, Harb,
                                               Saffold, List, Mark and Jewish Witness for
                                               Peace and Friends
                                               220 Bagley St., Ste. 740
                                               Detroit, MI 48226
                                               (313) 961-2255/Fax: (313) 922-5130
Dated: 2/26/2020                               Heenan@ConLitPC.Com




                              CERTIFICATE OF SERVICE
       I hereby certify that on 2/26/20, I electronically filed CORRECTED
Defendants’ Response to Plaintiffs’ Motion to File Sur Reply re Motion to Set
Aside Default, along with this Certificate of Service with the Clerk of the Court
for the Eastern District of Michigan, using ECF system, which will send
notification of such filing to the registered participants of the ECF system as listed
on the Court’s Notice of Electronic Filing.


                                                     s/ Cynthia Heenan
                                               Cynthia Heenan
                                               Constitutional Litigation Associates, P.C.
                                               Info@ConLitPC.Com

C:\Users\cindy\Dropbox\CLA Cases\Herskovitz, et al\Pldgs\corrected Def Resp to m-file sur reply.docx
